Case: 1:21-cv-01035 Document #: 6 Filed: 03/11/21 Page 1 of 2 PagelD #:20

TED DISTRICT Co
ICT\OF/ALLLINOIS

AO 440 (Rev. 05/00) Summons in a Civil Action

 

 

 

 

 

T
NORFHERN JIS

 

 

 

 

 

 

 

 

 

 

 

SUMMONS IN A CIVIL CASE
IYAD Z. KAWASH,
CASE NUMBER: 1:21-cv-01035
V. ASSIGNED JUDGE:

Hon. Mary M. Rowland

BMO HARRIS BANK, N.A. and EXPERIAN

DESIGNATED
INFORMATION SOLUTIONS, INC.,

MAGISTRATE JUDGE: Hon. Jeffrey I. Cummings

TO: (Name and address of Defendant)

BMO HARRIS BANK, N.A.
111 W. MONROE STREET
5 EAST

CHICAGO, IL 60603-4096

YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY (name and address)

Marwan R. Daher

Sulaiman Law Group, Ltd

2500 S Highland Ave, Suite 200
Lombard, IL 60148

. La. ‘ 21 . .
an answer to the complaint which is herewith served upon you, days after service of this

summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against you for

the relief demanded in the complaint. You must also file your answer with the Clerk of this Court within a reasonable
period of time after service.

THOMAS G. BRUTON, CLERK

lef

February 24, 2021

 

(By) DEPUTY CLERK DATE

 

 
Case: 1:21-cv-01035 Document #: 6 Filed: 03/11/21 Page 2 of 2 PagelD #:21

AO 440 (Rev, 06/12) Summons ina Civil Action (Page 2)

 

Civil Action No. 1:21-cv-01035

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1))

This summons for (name of individual and title, if any) lyad Kawash v BMO Harris Bank, N.A.

was received by me on fdate) 03/09/2021

© | personally served the summons on the individual at (place) 111 W. Monroe, 5 East, Chicago, IL 60603

on (date) ; or

“1 I left the summons at the individual’s residence or usual place of abode with (name)
. a person of suitable age and discretion who resides there,

on (date) , and mailed a copy to the individual’s last known address; or

af I served the summons on (name of individual) Takeena Hered , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

BMO Harris Bank, N.A. _ On (date) 03/10/2021 > OF

 

C1 | returned the summons unexecuted because > or

 

O Other (specifi):

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date: _03/11/2021 _ hud leq

 

Server s si n

Michael Costanza - Process Server
Printed name and title

 

R.O.S. Consulting, Inc
23900 W. Industrial Drive, Suite 3
Plainfield, IL 60585

Server's address

Additional information regarding attempted service, etc:

 
